06/01/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                      Case Number: OP 21-0245


                                       OP 21-0245


 BRANDON HOLLORON,
                                                                         r
                                                                          2U N 0 1 2721
              Petitioner,
                                                                                :..:.:L:prerne
                                                                                    -          Court
                                                                         Sti-Ate of Montana
       v.
                                                                    ORDER
 MINERAL COUNTY JUSTICE COURT,HON.
 DALE MAGONE, Justice ofthe Peace, Presiding,

              Respondent.



      Petitioner Brandon Holloron, via counsel, seeks a writ of supervisory control over
the Mineral County Justice Court to vacate its July 30, 2020 Order on Pending Motions in
its Case No. TK-595-2020-0000907.
      Supervisory control is an extraordinary remedy that is sometimes justified when
urgency or emergency factors make the normal appeal process inadequate, the case
involves purely legal questions,and one or more ofthe three following circumstances exist;
the other court is proceeding under a mistake of law and is causing a gross injustice,
constitutional issues of state-wide importance are involved, or the other court has granted
or denied a motion for substitution of a judge in a criminal case. M. R. App. P. 14(3).
Consistent with Rule 14(3), it is the Court's practice to refrain from exercising supervisory
control when the petitioner has an adequate remedy of appeal. E.g., Buckles v. Seventh
Jud. Dist. Ct., No. OP 16-0517,386 Mont.393,386 P.3d 545(table)(Oct. 18,2016);Lichte
v. Mont. Eighteenth Judicial Dist. Court, No. OP 16-0482, 385 Mont. 540, 382 P.3d 868
(table)(Aug. 24, 2016). "[A] writ of supervisory control is not to be used as a means to
circumvent the appeal process. Only in the most extenuating circumstances will such a
writ be granted." State ex rel. Ward v. Schmall, 190 Mont. 1, 617 P.2d 140(1980).
       Holloron alleges that actions of the Municipal Court prevent him from obtaining a
fair trial on the criminal charges he faces. He alleges the court and the prosecutor are
working in concert to deny him a fair trial and he further alleges that the court has made
erroneous pretrial evidentiary rulings. Holloron acknowledges that, should he not prevail
in this matter, he will be entitled to trial de novo in the District Court. However, he argues
that this Court should exert supervisory control because he may suffer a gross injustice and
be required to bear the expense of a trial in the District Court.
       As set forth above, supervisory control is an extraordinary remedy. It is not to be
used as a means to circumvent the appeal process. In this instance, the normal appeal
process available to Holloron includes trial de novo in the District Court and he therefore
does not lack for adequate remedy via the normal appeal process. This Court has held that
conserving resources, without more, is insufficient grounds to justify supervisory control
where a party can seek review ofthe lower court's ruling on appeal and there is no evidence
that reliefon appeal would be inadequate. Yellowstone Elec. Co. v. Mont. Seventh Judicial
Dist. Court, No. OP-19-0348, 397 Mont. 552,449 P.3d 787(table)(Aug.6, 2019). In this
instance, Holloron has not demonstrated that his remedy on appeal would be inadequate.
       IT IS THEREFORE ORDERED that the Petition for a Writ of Supervisory Control
is DENIED and DISMISSED.
       The Clerk is directed to provide immediate notice of this Order to all counsel of
record in the Mineral County Justice Court Case No. TK-595-2020-0000907, and the
Honorable Dale Magone, presiding.
       DATED this       —day ofJune, 2021.




                                                                      AL/(1
                                                                      ,
                                                                    Chief Justice




                                              2
J ustices